Citation Nr: 0305990	
Decision Date: 03/28/03    Archive Date: 04/08/03

DOCKET NO.  97-21 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to service connection for shingles.

3.  Entitlement to service connection for skin rash due to an 
undiagnosed illness.

4.  Entitlement to service connection for chronic fatigue due 
an undiagnosed illness.

5.  Entitlement to service connection for a gastrointestinal 
disorder due to an undiagnosed illness.

6.  Entitlement to service connection for a respiratory 
disorder due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran-appellant served on active duty from October 1983 
to October 1987, and from August 1989 to October 1992.  

When this matter was last before the Board of Veterans' 
Appeals (Board) in August 2001, it was remanded to the 
Department of Veterans Affairs (VA), Roanoke, Virginia, 
Regional Office (RO) for the purpose of scheduling the 
veteran for a hearing before a traveling member of the Board, 
to be held at the RO.  The veteran failed to appear at the 
hearing that was scheduled for February 2003.  The case was 
returned to the Board and is now ready for further appellate 
review.  

The Board notes that in the report of an April 1997 VA post-
traumatic stress disorder examination, it was noted that the 
veteran had indicated that he had no mental problems, 
secondary to events that he had witnessed in the Gulf War, 
and that he did not want compensation for any mental 
problems.  The veteran is reminded that a substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.201, 20.202, 
20.204(a)(c). Withdrawal may be made by the appellant or by 
his or her authorized representative, except that a 
representative may not withdraw a Notice of Disagreement 
filed by the appellant personally without the express written 
consent of the appellant. 38 C.F.R. § 20.204(c).  
Consequently, if the veteran does wish to withdraw his appeal 
of the denial of his claim of entitlement to service 
connection for post-traumatic stress disorder, he must do so 
in a written statement to the RO or to the Board.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
eliminated the former statutory requirement that claims be 
well grounded.  This law also redefined the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
Regulations implementing the VCAA have been enacted.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002).  

In February 1996, the RO denied the veteran's claims for 
service connection not upon whether they were well grounded, 
but upon the current standard of review.  That current 
standard of review requires that after the evidence has been 
assembled, it is VA's responsibility to evaluate the entire 
record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2002).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.  

The VCAA redefined the obligations of VA with respect to 
notice and the duty to assist.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  The VCAA requires VA to notify the claimant and 
the claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Because of this change in the law brought about by the VCAA, 
the RO must also provide the veteran with complete notice of 
the provisions of the VCAA and determine whether any 
additional notification or development action is required 
under the VCAA.  

As there has been no compliance in this case with the VCAA, 
this case is REMANDED to the RO for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  At the very least, the 
veteran should be provided a letter 
notifying him of the provisions of the 
VCAA and their effect on his particular 
claims.  

2.  The RO should specifically ask the 
veteran to provide the names and 
addresses, and appropriate releases of any 
medical care providers who have treated 
him for any of the disabilities at issue 
since service.  The RO should then request 
all VA medical records identified by the 
veteran, and all private treatment records 
for which the veteran provides releases, 
including the records from Fort Defiance 
Medical Center, Fort Defiance, Virginia, 
and associate them with the claims file.

3.  In light of the fact that the veteran 
has not had an examination since 1995, and 
has not had an examination for the express 
purpose of determining whether there 
exists a disability or an undiagnosed 
illness that can be related to service, 
the RO should consider whether the veteran 
should be provided with additional medical 
examinations for that purpose.  

4.  Thereafter, the RO should readjudicate 
these claims based upon a weighing of the 
evidence under the current standard of 
review which requires that after the 
evidence has been assembled, it is VA's 
responsibility to evaluate the entire 
record.  38 U.S.C.A. § 7104(a).  If any 
benefit sought on appeal remains denied, 
the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The appellant need take 
no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




